Exhibit 10.10

Effective October 28, 2008

ATLAS AMERICA, INC.

STOCK INCENTIVE PLAN

Amended and Restated as of October 28, 2008

SECTION 1 BACKGROUND AND PURPOSE

1.1 Background. The Plan permits the grant of Nonqualified Stock Options,
Incentive Stock Options, SARs, Restricted Stock and Deferred Units.

1.2 Purpose of the Plan. The Plan is intended to attract, motivate, and retain
(a) employees of the Company and its Affiliates, (b) consultants who provide
significant services to the Company and its Affiliates, and (c) directors of the
Company who are employees of neither the Company nor any Affiliate. The Plan
also is designed to encourage stock ownership by Participants, thereby aligning
their interests with those of the Company’s stockholders.

SECTION 2 DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 “1933 Act” means the Securities Act of 1933, as amended. Reference to a
specific section of the 1933 Act or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.2 “1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.3 “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.

2.4 “Affiliated SAR” means an SAR that is granted in connection with a related
Option, and which automatically will be deemed to be exercised at the same time
that the related Option is exercised.

2.5 “Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs or Restricted Stock.

2.6 “Award Agreement” means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan.



--------------------------------------------------------------------------------

2.7 “Board” or “Board of Directors” means the Board of Directors of the Company.

2.8 “Change in Control” means the occurrence of any of the following events:

(i) any “person” as defined in Section 3(a)(9) of the Securities 1934 Act and as
used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the 1934 Act but excluding the Company and any Subsidiary
thereof and any employee benefit plan sponsored or maintained by the Company or
any Subsidiary (including any trustee of such plan acting as trustee), directly
or indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3 under
the 1934 Act), of securities of the Company representing 20 percent or more of
the combined voting power of the Company’s then outstanding securities;

(ii) during any period of 24 consecutive months the individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason other than death to constitute at least a majority thereof,
provided that a Director who was not a Director at the beginning of such
24-month period shall be deemed to have satisfied such 24-month requirement (and
be an Incumbent Director) if such Director was selected by, or on the
recommendation of or with the approval of, at least two-thirds of the Directors
who then qualified as Incumbent Directors either actually (because they were
directors at the beginning of such 24-month period) or by prior operation of
this clause (ii); or

(iii) a transaction requiring stockholder approval for the acquisition of the
Company by an entity other than the Company or a Subsidiary through purchase of
assets, by merger, or otherwise;

provided, however, that neither the Company’s initial public offering nor the
proposed spin-off by Parent of the Company’s stock shall constitute a change of
control. Notwithstanding the foregoing, the Committee may specify a more limited
definition of Change in Control for a particular Award, as the Committee deems
appropriate.

2.9 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.10 “Committee” means the committee appointed by the Board (pursuant to
Section 3.1) to administer the Plan.

2.11 “Company” means Atlas America, Inc., a Delaware corporation, or any
successor thereto.

 

2



--------------------------------------------------------------------------------

2.12 “Consultant” means any consultant, independent contractor, joint venture
partner or other person who provides significant services to the Company or its
Affiliates, but who is neither an Employee nor a Director.

2.13 “Deferred Unit” means a contractual obligation of the Company to deliver a
Share pursuant to Section 8, subject to availability pursuant to Section 4.1.

2.14 “Director” means any individual who is a member of the Board of Directors.

2.15 “Disability” means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Committee in its discretion may determine whether a
permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Committee from time to time.

2.16 “Employee” means any employee of the Company or of an Affiliate, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.

2.17 “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.

2.18 “Fair Market Value” means the closing sales price of a Share on the
applicable date (or if there is no trading in the Shares on such date, the
closing sales price on the last date Shares were traded). In the event Shares
are not publicly traded at the time a determination of fair market value is
required to be made hereunder, the determination of fair market value shall be
made in good faith by the Committee.

2.19 “First Permissible Vesting Date” means the date the distribution, as
defined in the Company’s registration statement on Form S-1 (File
No. 333-112653), is completed or the date the Company receives written notice
from Resource America, Inc. that Resource America, Inc. has determined not to
complete the distribution.

2.20 “Freestanding SAR” means a SAR that is granted independently of any Option.

2.21 “Grant Date” means, with respect to an Award, the date that the Award was
granted.

2.22 “Incentive Stock Option” means an Option to purchase Shares which is
designated as an Incentive Stock Option and is intended to meet the requirements
of Section 422 of the Code.

2.23 “Nonemployee Director” means a Director who is an employee of neither the
Company nor of any Affiliate.

 

3



--------------------------------------------------------------------------------

2.24 “Nonqualified Stock Option” means an option to purchase Shares which is not
intended to be an Incentive Stock Option.

2.25 “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

2.26 “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of the corporations other
than the Company owns stock possessing 50 percent or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

2.27 “Participant” means an Employee, Consultant, or Nonemployee Director who
has an outstanding Award.

2.28 “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and, therefore, the
Shares are subject to a substantial risk of forfeiture.

2.29 “Plan” means the Atlas America, Inc. Stock Incentive Plan, as set forth in
this instrument and as hereafter amended from time to time.

2.30 “Restricted Stock” means an Award granted to a Participant pursuant to
Section 7.

2.31 “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any
future regulation amending, supplementing or superseding such regulation.

2.32 “Section 16 Person” means a person who, with respect to the Shares, is
subject to Section 16 of the 1934 Act.

2.33 “Shares” means the shares of common stock of the Company.

2.34 “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, that pursuant to Section 6 is designated as an
SAR.

2.35 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
other than the last corporation in the unbroken chain then owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

2.36 “Tandem SAR” means an SAR that is granted in connection with a related
Option, the exercise of which shall require forfeiture of the right to purchase
an equal number of Shares under the related Option (and when a Share is
purchased under the Option, the SAR shall be canceled to the same extent).

 

4



--------------------------------------------------------------------------------

2.37 “Termination of Service” means (a) in the case of an Employee, a cessation
of the employee-employer relationship between the Employee and the Company or an
Affiliate for any reason; (b) in the case of a Consultant, a cessation of the
service relationship between the Consultant and the Company or an Affiliate for
any reason, but excluding any such termination where there is a simultaneous
re-engagement of the consultant by the Company or an Affiliate; and (c) in the
case of a Nonemployee Director, a cessation of the Director’s service on the
Board for any reason.

SECTION 3 ADMINISTRATION

3.1 The Committee. The Plan shall be administered by the Committee. The
Committee shall consist of not less than two (2) Directors who shall be
appointed from time to time by the Board of Directors. The Committee shall be
comprised solely of Directors who both are (a) “non-employee directors” under
Rule 16b-3, and (b) “outside directors” under Section 162(m) of the Code.

3.2 Authority of the Committee. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. Subject to the
terms of the Plan and applicable law, and in addition to other express powers
and authorizations conferred on the Committee by the Plan, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to Participants; (iii) determine the terms
and conditions of any Award; provided, however, that no Option shall be
exerciseable, nor any Restricted Stock awarded, nor any Share issued upon
exercise of an SAR or vesting of a Deferred Unit before the First Permissible
Vesting Date; (iv) determine whether, to what extent, and under what
circumstances Awards may be settled, exercised, canceled, or forfeited;
(v) interpret and administer the Plan and any instrument or agreement relating
to an Award made under the Plan; (vi) establish, amend, suspend, or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (vii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan.

3.3 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more Directors or officers of the
Company; provided, however, that the Committee may not delegate its authority
and powers (a) with respect to Section 16 Persons, or (b) in any way which would
jeopardize the Plan’s qualification under Section 162(m) of the Code or Rule
16b-3.

3.4 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

 

5



--------------------------------------------------------------------------------

SECTION 4 SHARES SUBJECT TO THE PLAN

4.1 Number of Shares. Subject to adjustment as provided in Section 4.3, the
total number of Shares available for Award under the Plan shall not exceed
1,333,333. The maximum number of Shares for which Awards may be granted to any
single individual under the Plan shall be 333,333. Shares granted under the Plan
may be either authorized but unissued Shares or treasury Shares.

4.2 Lapsed Awards. If an Award is settled in cash, or is cancelled, terminates,
expires, or lapses for any reason (with the exception of the termination of a
Tandem SAR upon exercise of the related Option, or the termination of a related
Option upon exercise of the corresponding Tandem SAR), any Shares subject to
such Award again shall be available to be the subject of an Award.

4.3 Adjustments in Awards and Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, Share combination, or other change in the corporate
structure of the Company affecting the Shares, the Committee shall adjust the
number and class of Shares which may be delivered under the Plan and the number,
class, and price of Shares subject to outstanding Awards in such manner as the
Committee (in its sole discretion) shall determine to be appropriate to prevent
the dilution or diminution of such Awards. Notwithstanding the preceding, the
number of Shares subject to any Award always shall be a whole number.

SECTION 5 STOCK OPTIONS

5.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Employees and Consultants at any time and from time to time as
determined by the Committee in its sole discretion. The Committee, in its sole
discretion, shall determine the number of Shares subject to each Option. The
Committee may grant Incentive Stock Options, Nonqualified Stock Options, or a
combination thereof.

5.2 Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares to which the Option pertains, any conditions to exercise of the
Option, and such other terms and conditions as the Committee, in its discretion,
shall determine. The Award Agreement shall also specify whether the Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option.

5.3 Exercise Price. Subject to the provisions of this Section 5.3, the Exercise
Price for each Option shall be determined by the Committee in its sole
discretion.

5.3.1 Nonqualified Stock Options. In the case of a Nonqualified Stock Option,
the Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date.

 

6



--------------------------------------------------------------------------------

5.3.2 Incentive Stock Options. In the case of an Incentive Stock Option, the
Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date; provided, however, that if on the
Grant Date, the Employee (together with persons whose stock ownership is
attributed to the Employee pursuant to Section 424(d) of the Code) owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, the Exercise Price shall be not
less than one hundred and ten percent (110%) of the Fair Market Value of a Share
on the Grant Date.

5.3.3 Substitute Options. Notwithstanding the provisions of Sections 5.3.1 and
5.3.2, in the event that the Company or an Affiliate consummates a transaction
described in Section 424(a) of the Code (e.g., the acquisition of property or
stock from an unrelated corporation), persons who become Employees or
Consultants on account of such transaction may be granted Options in
substitution for options granted by their former employer. If such substitute
Options are granted, the Committee, in its sole discretion and consistent with
Section 424(a) of the Code, may determine that such substitute Options shall
have an exercise price less than one hundred percent (100%) of the Fair Market
Value of the Shares on the Grant Date.

5.4 Expiration of Options. The Committee, in its sole discretion, (a) shall
provide in each Award Agreement when each Option expires and becomes
unexercisable, and (b) may, after an Option is granted, extend the maximum term
of the Option (subject to Section 5.8.4 regarding Incentive Stock Options);
provided, however, no Award Agreement shall provide for the exercise of any
Option after the expiration of the ten (10) year period immediately following
the Grant Date.

5.5 Exercisability of Options. Subject to Section 3.2(iii), Options granted
under the Plan shall be exercisable at such times and be subject to such
restrictions and conditions as the Committee shall determine in its sole
discretion. Subject to Section 3.2(iii), after an Option is granted, the
Committee, in its sole discretion, may accelerate the exercisability of the
Option.

5.6 Payment. Options shall be exercised by the Participant’s delivery of a
written notice of exercise to the Secretary of the Company (or its designee),
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares. Upon the exercise of any
Option, the Exercise Price shall be payable to the Company in full in cash or
its equivalent. The Committee, in its sole discretion, also may permit exercise
(a) by tendering previously acquired Shares having an aggregate Fair Market
Value at the time of exercise equal to the total Exercise Price, or (b) by any
other means which the Committee, in its sole discretion, determines to both
provide legal consideration for the Shares and to be consistent with the
purposes of the Plan. As soon as practicable after receipt of a written
notification of exercise and full payment for the Shares purchased, the Company
shall deliver to the Participant (or the Participant’s designated broker), Share
certificates (which may be in book entry form) representing such Shares.

 

7



--------------------------------------------------------------------------------

5.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.

5.8 Certain Additional Provisions for Incentive Stock Options.

5.8.1 Exercisability. The aggregate Fair Market Value (determined on the Grant
Date(s)) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Employee during any calendar year (under
all plans of the Company and its Affiliates) shall not exceed $100,000.

5.8.2 Termination of Service. No Incentive Stock Option may be exercised more
than three (3) months after the Participant’s Termination of Service for any
reason other than Disability or death, unless (a) the Participant dies during
such three-month period, and (b) the Award Agreement or the Committee permits
later exercise. No Incentive Stock Option may be exercised more than one
(1) year after the Participant’s Termination of Service on account of
Disability, unless (a) the Participant dies during such one-year period, and
(b) the Award Agreement or the Committee permit later exercise.

5.8.3 Company, Parent and Subsidiaries Only. Incentive Stock Options may be
granted only to persons who are employees of the Company or a Parent or
Subsidiary on the Grant Date.

5.8.4 Expiration. No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant Date; provided, however, that if the
Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code,
owns stock possessing more than 10% of the total combined voting power of all
classes of the stock of the Company or any of its Subsidiaries, the Option may
not be exercised after the expiration of five (5) years from the Grant Date.

SECTION 6 STOCK APPRECIATION RIGHTS

6.1 Grant of SARs. Subject to the terms and conditions of the Plan, an SAR may
be granted to Employees and Consultants at any time and from time to time as
shall be determined by the Committee, in its sole discretion. The Committee may
grant Affiliated SARs, Freestanding SARs, Tandem SARs, or any combination
thereof.

6.1.1 Number of Shares. The Committee shall have complete discretion to
determine the number of SARs granted to any Participant.

 

8



--------------------------------------------------------------------------------

6.1.2 Exercise Price and Other Terms. The Committee, subject to the provisions
of the Plan, shall have complete discretion to determine the terms and
conditions of SARs granted under the Plan. However, the exercise price of a
Freestanding SAR shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date. The exercise price of Tandem or
Affiliated SARs shall equal the Exercise Price of the related Option.

6.2 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.
With respect to a Tandem SAR granted in connection with an Incentive Stock
Option: (a) the Tandem SAR shall expire no later than the expiration of the
underlying Incentive Stock Option; (b) the value of the payout with respect to
the Tandem SAR shall be for no more than one hundred percent (100%) of the
difference between the Exercise Price of the underlying Incentive Stock Option
and the Fair Market Value of the Shares subject to the underlying Incentive
Stock Option at the time the Tandem SAR is exercised; and (c) the Tandem SAR
shall be exercisable only when the Fair Market Value of the Shares subject to
the Incentive Stock Option exceeds the Exercise Price of the Incentive Stock
Option.

6.3 Exercise of Affiliated SARs. An Affiliated SAR shall be deemed to be
exercised upon the exercise of the related Option. The deemed exercise of an
Affiliated SAR shall not necessitate a reduction in the number of Shares subject
to the related Option.

6.4 Exercise of Freestanding SARs. Freestanding SARs shall be exercisable on
such terms and conditions as the Committee, in its sole discretion, shall
determine.

6.5 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee, in its sole
discretion, shall determine.

6.6 Expiration of SARs. An SAR granted under the Plan shall expire upon the date
determined by the Committee, in its sole discretion, and set forth in the Award
Agreement.

6.7 Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying (a) the difference between the Fair Market Value of a Share on the
date of exercise over the exercise price; times (b) the number of Shares with
respect to which the SAR is exercised. At the discretion of the Committee, the
payment upon SAR exercise may be in cash, in Shares of equivalent value, or in
some combination thereof; provided, however, that no Shares may be issued before
the First Permissible Vesting Date.

 

9



--------------------------------------------------------------------------------

SECTION 7 RESTRICTED STOCK

7.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Employees and Consultants in such amounts as the Committee, in its sole
discretion, shall determine. The Committee, in its sole discretion, shall
determine the number of Shares to be granted to each Participant.

7.2 Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Committee, in its sole discretion, shall determine. Unless the Committee
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.

7.3 Transferability. Except as provided in this Section 7, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

7.4 Other Restrictions. The Committee, in its sole discretion, may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate.

7.5 Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan shall be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Committee, in its discretion, may accelerate the
time at which any restrictions shall lapse or be removed. After the restrictions
have lapsed, the Participant shall be entitled to have any legend removed from
his or her Share certificate, and the Shares shall be freely transferable by the
Participant.

7.6 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless the Committee determines otherwise.

7.7 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

7.8 Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed shall
revert to the Company and again shall become available for grant under the Plan.

 

10



--------------------------------------------------------------------------------

SECTION 8 NONEMPLOYEE DIRECTOR AWARDS

The provisions of this Section 8 are applicable only to Awards granted to
Nonemployee Directors.

8.1 Grants of Deferred Units. Each Nonemployee Director who is first elected or
appointed to the Board on or before the completion of the Company’s initial
public offering (the “IPO”) shall be awarded, on the date of completion of the
IPO, Deferred Units for Shares having a Fair Market Value of $15,000.00, based
on the IPO price, on the Grant Date. Each Nonemployee Director who is first
elected or appointed to the Board on or after the completion of the IPO shall be
awarded, on the date of first election or appointment, Deferred Units for Shares
having a Fair Market Value of $15,000.00 on the Grant Date. Thereafter, on each
anniversary of the date on which a Nonemployee Director is first awarded
Deferred Units during the term of this Plan, the Nonemployee Director shall be
awarded Deferred Units for Shares having a Fair Market Value of $15,000.00. This
Plan shall not impose any obligations on the Company to retain any Nonemployee
Director as a Director nor shall it impose any obligation on the part of any
Nonemployee Director to remain as a Director of the Company.

8.2 Terms of Awards.

8.2.1 Award Agreement. Each Award granted pursuant to this Section 8 shall be
evidenced by a written Award Agreement between the Participant and the Company.

8.2.2 Vesting. Each Award granted pursuant to this Section 8 shall vest in
accordance with the following schedule

 

Second anniversary of Grant Date

   33 1/3 %

Third anniversary of Grant Date

   33 1/3 %

Fourth anniversary of Grant Date

   33 1/3 %

; provided, however, that no Award shall vest before the First Permissible
Vesting Date. Notwithstanding the foregoing, and except as provided herein, if
the reason for the Termination of Service is the Nonemployee Director’s death or
Disability prior to the completion of the period of service required to be
performed to fully vest in any Award, all Deferred Units that are the subject of
such Award shall be delivered to such Nonemployee Director (or the Nonemployee
Director’s beneficiary or estate); provided, however, that no Award shall vest
before the First Permissible Vesting Date. Upon the occurrence of a Change in
Control, unless the Committee determines otherwise in the Award Agreement, each
Nonemployee Director’s right and interest in Deferred Units which have not
previously vested shall become vested and nonforfeitable, regardless of the
period of the Nonemployee Director’s service since the date such Deferred Units
were awarded; provided, however, that no Award shall vest before the First
Permissible Vesting Date.

 

11



--------------------------------------------------------------------------------

8.2.3 Other Terms. All provisions of the Plan not inconsistent with this
Section 8 shall apply to Awards granted to Nonemployee Directors.

SECTION 9 MISCELLANEOUS

9.1 Deferrals. The Committee, in its sole discretion, may permit a Participant
to defer receipt of the payment of cash or the delivery of Shares that would
otherwise be due to such Participant under an Award. Any such deferral elections
shall be subject to such rules and procedures as shall be determined by the
Committee in its sole discretion.

9.2 No Effect on Employment or Service. Nothing in the Plan shall interfere with
or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or between Affiliates) shall not be deemed a Termination of
Service. Employment with the Company and its Affiliates is on an at-will basis
only.

9.3 Participation. No Employee or Consultant shall have the right to be selected
to receive an Award under this Plan, or, having been so selected, to be selected
to receive a future Award.

9.4 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
certificate of incorporation or bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

9.5 Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

9.6 Beneficiary Designations. If permitted by the Committee, a Participant under
the Plan may name a beneficiary or beneficiaries to whom any vested but unpaid
Award shall be paid in the event of the Participant’s death. Each such
designation shall

 

12



--------------------------------------------------------------------------------

revoke all prior designations by the Participant and shall be effective only if
given in a form and manner acceptable to the Committee. In the absence of any
such designation, any vested benefits remaining unpaid at the Participant’s
death shall be paid to the Participant’s estate and, subject to the terms of the
Plan and of the applicable Award Agreement, any unexercised vested Award may be
exercised by the administrator or executor of the Participant’s estate.

9.7 Limited Transferability of Awards. No Award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 9.6. All rights with respect to an Award granted to a
Participant shall be available during his or her lifetime only to the
Participant. Notwithstanding the foregoing, the Participant may, in a manner
specified by the Committee, (a) transfer a Nonqualified Stock Option to a
Participant’s spouse, former spouse or dependent pursuant to a court-approved
domestic relations order which relates to the provision of child support,
alimony payments or marital property rights, and (b) transfer a Nonqualified
Stock Option by bona fide gift and not for any consideration to (i) a member or
members of the Participant’s immediate family, (ii) a trust established for the
exclusive benefit of the Participant and/or member(s) of the Participant’s
immediate family, (iii) a partnership, limited liability company of other entity
whose only partners or members are the Participant and/or member(s) of the
Participant’s immediate family, or (iv) a foundation in which the Participant
an/or member(s) of the Participant’s immediate family control the management of
the foundation’s assets.

9.8 No Rights as Stockholder. Except to the limited extent provided in Sections
7.6 and 7.7, no Participant (nor any beneficiary) shall have any of the rights
or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).

9.9. Status of Original Issue Shares. The Company intends, but shall not be
obligated, to register for sale under the 1933 Act the Shares acquirable
pursuant to Awards, and to keep such registration effective throughout the
period any Awards are in effect. In the absence of such effective registration
or an available exemption from registration under the 1933 Act, delivery of
Shares acquirable pursuant to Awards shall be delayed until registration of such
Shares is effective or an exemption from registration under the 1933 Act is
available. In the event exemption from registration under the 1933 Act is
available, a Participant (or a Participant’s estate or personal representative
in the event of the Participant’s death or incapacity), if requested by the
Company to do so, will execute and deliver to the Company in writing an
agreement containing such provisions as the Company may require to assure
compliance with applicable securities laws. No sale or disposition of Shares
acquired pursuant to an Award by a Participant shall be made in the absence of
an effective registration statement under the 1933 Act with respect to such
Shares unless an opinion of counsel satisfactory to the Company that such sale
or disposition will not constitute a violation of the 1933 Act or any other
applicable securities laws is first obtained.

 

13



--------------------------------------------------------------------------------

9.10 Delivery of Shares; Payment by Participant of Consideration.
Notwithstanding anything in the Plan or any Award Agreement to the contrary,
delivery of Shares pursuant to the exercise of an Award may be deferred for any
period during which, in the good faith determination of the Committee, the
Company is not reasonably able to obtain or issue Shares pursuant to such Award
without violating the rules or regulations of any applicable law or securities
exchange. No Shares shall be delivered pursuant to any Award until payment in
full of any amount required to be paid pursuant to the Plan or the applicable
Award Agreement (including, without limitation, any exercise price or tax
withholding) is received by the Company.

SECTION 10 AMENDMENT, TERMINATION, AND DURATION

10.1 Amendment, Suspension, or Termination. The Board, in its sole discretion,
may amend, suspend or terminate the Plan, or any part thereof, at any time and
for any reason. The amendment, suspension, or termination of the Plan shall not,
without the consent of the Participant, alter or impair any rights or
obligations under any Award theretofore granted to such Participant. No Award
may be granted during any period of suspension or after termination of the Plan.

10.2 Duration of the Plan. The amended and restated Plan shall be effective as
of April 20, 2004, and subject to Section 10.1 (regarding the Board’s right to
amend or terminate the Plan), shall remain in effect thereafter. However,
without further stockholder approval, no Incentive Stock Option may be granted
under the Plan after the ten year anniversary of the Plan.

SECTION 11 TAX WITHHOLDING

11.1 Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

11.2 Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(a) electing to have the Company withhold otherwise deliverable Shares, or
(b) delivering to the Company already-owned Shares having a Fair Market Value
equal to the amount required to be withheld. The amount of the withholding
requirement shall be deemed to include any amount which the Committee agrees may
be withheld at the time the election is made, not to exceed the amount
determined by using the minimum federal, state or local marginal income tax
rates applicable to the Participant with respect to the Award on the date that
the amount of tax to be withheld is to be determined. The Fair Market Value of
the Shares to be withheld or delivered shall be determined as of the date that
the taxes are required to be withheld.

 

14



--------------------------------------------------------------------------------

SECTION 12 LEGAL CONSTRUCTION

12.1 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

12.2 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

12.3 Securities Law Compliance. With respect to Section 16 Persons, transactions
under this Plan are intended to comply with all applicable conditions of Rule
16b-3. To the extent any provision of the Plan, Award Agreement or action by the
Committee fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee.

12.4 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware.

12.5 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

 

15